 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAsplundh Tree Expert Co. and David L. Hitt. Case25-CA-1484422 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 23 March 1983 Administrative Law JudgeBernard Ries issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed cross-exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I Both the General Counsel and the Respondent have excepted tosome of the judge's credibility findings. The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the recordand find no basis for reversing the findings.2 We agree with the judge that Charging Party Hitt quit and was notdischarged. Chairman Dotson and Member Dennis consequently find itunnecessary to decide whether Hitt engaged in any concerted activity asdefined in Meyers Industries, 268 NLRB No. 73 (Jan. 6, 1984). ChairmanDotson also finds it unnecessary to decide whether such activity was pro-tected. Member Zimmerman adheres to his dissenting position in Meyersbut agrees with his colleagues that it is unnecessary to address the con-certed activity issue in the circumstances of this case.DECISIONBERNARD RIES, Administrative Law Judge. This casewas tried in Evansville, Indiana, on January 7, 1983. Inissue is whether the Respondent discharged David L.Hitt on June 16, 1982, in violation of Section 8(a)(1) ofthe National Labor Relations Act.Briefs have been received from the parties. In reachingthe following findings and conclusions, I have relied on areview of the transcript of proceedings, on my recollec-tion of the demeanor of the witnesses as they testified,and on my study of the briefs. For the reasons discussedbelow, I conclude that the Respondent did not violatethe Act as alleged.The Respondent is a national business concern whichprovides tree trimming services for the clearance of utili-ty lines and related functions. David L. Hitt began work-ing for the Respondent as a tree trimmer in September269 NLRB No. 631980, operating out of Vincenes, Indiana. In June 1982,following a storm in the area of Evansville, Hitt and thetwo other members of his crew, Foreman RichardBrames and tree trimmer Keith Deener, came to Evans-ville, with some other crews, to repair storm damage.After being there for several days, Hitt's employmentterminated on June 16. The case presents two questions:(1) was Hitt engaging in protected concerted activitywithin the meaning of Section 7 of the Act' on June 16;and (2) was he discharged on June 16; and (3) was hedischarged as a consequence of that activity, or did heresign from his employment.On June 16, Hitt's crewmember, Keith Deener,climbed a tree and received two shocks from a power-line which had not been completely turned off. WhenDeener came down from the tree, he indicated to Hittthat the shock was not a trivial one: his legs felt numband his hands were shaking. Robert Garrison, an em-ployee of Southern Indiana Gas and Electric Company(SIGECO) who was accompanying the trimming crew,rechecked the line and discovered the cause of the shockto Deener, and then Foreman Brames finished up thework left undone by Deener. The four men then drovein two vehicles to the site of other damage, with Deenertelling Hitt on the way that he did not feel well andwanted to go to a hospital.The events which occurred after the arrival of Hitt,Deener, Brames, and Garrison at the second worksite arein dispute. That there might be some conflict about thesequence and nature of particular words and actions isnot very surprising. The conversations under scrutinyhere were quite brief and somewhat emotional; some ofthe individuals involved were slightly dazed at the timefrom having worked 14-hour days; and more than 6months had elapsed between these occurrences and theirretelling.No such factors, however, can explain the dreadfulperformance put on by Hitt at this hearing. His testimo-ny was a morbidly fascinating farrago of self-contradic-tions and inconsistencies, made all the worse by his ineptefforts to explain away the discrepancies. It is, indeed,remarkable that anyone could so obfuscate a rathersimple series of events. There may be a vein of truth inthis mountain of deception, but I do not know how tomine it. Accordingly, I shall ignore Hitt's testimonyexcept insofar as portions thereof are conceded by theRespondent's witnesses or are otherwise corroborated byDeener. 2While not always articulated with perfect consistency,the General Counsel's essential theory seems to be thatwhen, as seen below, Hitt insisted that Deener be takento the hospital, he thereby engaged in protected concert-"Employees shall have the right to ... engage in other concertedactivities for the purpose of... other mutual aid or protection ....' Except in a few significant respects, having to do with whether Hittpicked up his hat after dashing it to the ground, whether Foreman P'Poolspoke of Hitt remaining silent if he "valued his job," and whether P'Poolwent to speak to Garrision during the conversation, the thrust of Hitt'stestimony was, now and then, consistent with the facts as found below.Counsel for the General Counsel errs in stating, however, that "All otherfacts by Hitt [except one postdischarge occurrence] were corroboratedby one or more witnesses."334 ASPLUNDH TREE EXPERT CO.ed activity, and that he was then discharged for persist-ing in the demand, conduct which purportedly also con-stituted protected activity.The testimony shows that when the second worksitewas reached, Deener (and perhaps Hitt) told ForemanBrames that Deener should be checked out at a hospital.Brames decided to call in for consultation his immediatesuperior, General Foreman Frank P'Pool, who was inthe vicinity. When P'Pool arrived, he first spoke toBrames and Deener; Hitt walked up to the three after afew moments. Quite probably, the first exchange in theconversation consisted of Brames telling P'Poole thatDeener had apparently received an electric shock andwanted to go to the hospital, and P'Pool asking to seeDeener's hand and inquiring of Deener as to how bad ashock it had been.sI think that during this initial phase,Deener also told P'Pool that he thought he should go toa hospital, after which Hitt came over and loudly andimpatiently told P'Pool that Deener should be taken to ahospital.4Irritated by this intrusion, P'Pool told Hitt thathe and Brames were in charge and would decide "whereto take Deener and when to take him." It seems probablethat, at this point, P'Pool told Hitt to go and sit in thetruck.Robert Garrison, the SIGECO employee who was ac-companying Brames' crew, appeared at the hearing as awitness for the Respondent; he was alone among the wit-nesses in testifying that after P'Pool made the foregoingstatements to Hitt, the latter said to Brames, "You saidthat any time a man gets an electrical shock, he shouldto go the hospital." At that point, Hitt angrily took offhis hardhat and slammed it on the ground. The record isin serious conflict as to what happened thereafter.According to Garrison, as he threw down his hat, Hittsaid, "If that's the way you feel, I'm leaving." Garrison'srecollection that Hitt said something to the foregoingeffect had to be jarred out of him by counsel for the Re-spondent, and it has no counterpart in the testimonygiven by P'Pool, Brames, or any other witness. I cannotaccept Garrison's testimony. It seems unlikely to me thatboth P'Pool and Brames would forget such a statementby Hitt. Furthermore, although Garrison was generally amost impressive witness, and I regret having to questionhis veracity, it did appear to me that he was being inven-tive on this point."According to both Deener and Hitt, the next thingthat happened after Hitt threw down his hat and thatP'Pool said to him, "Pick up your hard hat or hit theroad." P'Pool and Garrison were asked whether P'Poolhad at any time told Hitt to "hit the road," and theyboth denied that P'Pool had given such an order.Brames, however, after being examined about the state-ment given by him to the Indiana Occupational Safetyand Health Administration, with which agency Hitt ats Testimony of Deener and PPool.4 Such a demand was consistent with company policy; a explained byP'Pool, "Any electrical shock, I have told my foreman to-any shock,anything, to be sure to get it checked out."s Garrison was an apparent neutral in this matter, but his testimonyindicated some partiality. Thus, he volunteered that P'Pool "definitely"did not say "hit the road" at one juncture, although it seems clear thatP'Pool did use those words, as hereafter discussed.one point had filed a complaint, grudgingly testified thatP'Pool had instructed Hitt to "pick the hard hat up, getin the truck or hit the road." While Brames thereafterequivocated about this, and Garrison testified that P'Pool"definitely" did not say "hit the road," I am inclined tothink that P'Pool did use those words. Brames did, afterall, tell the Indiana agency that P'Pool had uttered thewords and, at one point in the hearing, Brames simplyand without embellishment said that P'Pool had madethe statement. No amount of subsequent "might havebeen saids" and "could have saids" can diminish theimpact of such evidence.Hitt did not pick up the hardhat, as ordered by P'Pool;instead, he walked to the truck, removed some personalbelongings, and started to walk away.6 At this point,P'Pool said something which indicated that Hitt had notyet in fact lost his job; how he said it, and to whom, is inconflict.P'Pool testified that, as Hitt was moving away, hestated that if Hitt "left the job, he no longer had a jobwith us." Garrison gave similar testimony (P'Pool said,"If you keep walking, you won't work here anymore")and, at several points, so did Brames ("If you leave now,you ain't going to work with us again"). Deener agreedthat P'Pool said something to this effect, with the materi-al difference that Deener had P'Pool addressing theremark to Brames, not to Hitt ("He told Mr. Brames if[Hitt] left-if he went home, he was not to come backon the job"). Deener further guessed that Hitt was some40 feet from P'Pool when this statement was made, andhe said that he did not think that Hitt could have heardthe utterance.I am inclined to believe that the version given byDeener is the correct one. Although Brames, in his firstappearance at the trial as an adverse witness called bythe General Cousel, four times testified in a manner con-sistent with the account attributed to him above, his tes-timony changed when he was later called as a witness bythe Respondent. At that time, in going over the incident,he testified in passing, "That's when Frank said, 'If heleaves now, he's not to return again to work with us."'My instinctive feeling is that the last version is the cor-rect one.In sum, I find the sequence of events to have occurredapproximately as follows. After P'Pool arrived at theworksite, Deener told him that he wanted to be checkedover at a hospital. P'Pool began inquiring into the extentof the injury and Hitt impatiently demanded that Deenerbe taken forthwith to a hospital. P'Pool curtly told Hittto mind his own business and to sit in the truck. Hitt,outraged, reminded P'Pool of the policy that employeeswho receive shocks are to be placed under medical ob-servation, and angrily threw his hardhat on the ground.P'Pool told him to pick up his hardhat or "hit the road."Hitt walked to the truck, secured some belongings, andwent down the road. P'Pool told Brames that if Hitt' Hitt testified that he did dutifully pick up the hat, in the face of spe-cific testimony just previously given by Deener that the hardhat "contin-ued to sit on the ground" when Hitt walked away. As noted, I do notcredit Hitt in such circumstances.335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreally walked away, he was through; this instruction mayor may not have been heard by Hitt.7Was Hitt discharged for engaging in Section 7 "con-certed activites for the purpose of. .. other mutual aidor protection," as proscribed by Section 8(a)(1)?Although the Respondent says no, I consider it clearthat Hitt's demand that Deener be taken to a hospitalconstituted protected concerted activity. The Respond-ent argues that such activity was unprotected because"the evidence shows that no other employee share[d] thecomplaining employee's concern." That is not so; Deenertestified that he wanted to be examined and that he was"very mad" at the delay in seeking out treatment. Tosay, as the Respondent does, that there was no "disputeat all in which [Hitt] could rightfully become involved"is to ignore both the deliberate pace at which P'Pool wasconsidering the problem, as perceived by both Hitt andDeener, and the settled principle that the reasonablenessof concerted protest is irrelevant. NLRB v. WashingtonAluminum Co., 370 U.S. 9, 16 (1962); NLRB v. Halsey WTaylor Co., 342 F.2d 406, 408 (6th Cir. 1965).It seems to me that Hitt's attempt to intercede withP'Pool on behalf of Deener, in the interest of enforcing apolicy-medical attention for a shocked employee-which would not only be of immediate value to Deenerbut would also be of potential benefit to Hitt in a similarsituation, was the purest sort of "concerted" activity forthe purpose of "mutual aid or protection." See EthanAllen, Inc. v. NLRB, 513 F.2d 706, 708 (Ist Cir. 1976)(conduct "having the welfare of other workers inmind"); Air Surrey Corp., 229 NLRB 1064 (1977) (theemployee's actions "clearly encompassed the well beingof his fellow employees"), affd. on this point 601 F.2d256 (6th Cir. 1979).It is clear from the evidence, however, that Hitt's ter-mination did not flow immediately and directly from hisinsistence that Deener be given medical treatment. TheGeneral Counsel, indeed, contends specifically that the"Respondent discharged the Charging Party because heengaged in the protected activity of throwing his hat andengaging in a strike by walking off the job."8It might reasonably be argued, as the General Counseldoes, that Hitt's expression of anger in throwing his hatto the ground was itself an extension or manifestation ofres gestae of the protected activity. Cases have held thatsuch displays of temper in the course of protected con-duct may not, except in extreme circumstances, be sin-gled out as grounds for discipline, since holding other-wise would cabin an employee's right to freely engage inthat conduct. Bettcher Mfg. Corp., 76 NLRB 526, 527(1948); Crown Central Petroleum Corp., 177 NLRB 322(1969). But I see no reason here for concluding that Hittwas disciplined for throwing the hat.I After Hitt left, Deener was taken to the hospital by P'Pool, and hereturned to work that same day.I In subsequent argument, however, the General Counsel inconsistentlyasserts that "the Charging Party was discharged when he threw his hatto the ground" and also that "the record clearly reveals that he walkedoff the job after being fired." If these latter assertions were correct, theywould render superfluous the second part of the earlier formulation thatthe Respondent discharged Hitt for throwing his hat "and engaging in astrike by walking off the job."The fact is that, the hat having been thrown by Hitt, itwas thereafter incumbent on him to pick it up andbehave himself. P'Pool at that point gave Hitt whatwould seem to be a reasonable and legitimate set of op-tions: to pick up the hat and go about his duties, or toleave his employment. That choice may perhaps becalled one of two things, a conditional discharge ("if youdo not pick up the hat, you are fired") or an opportunityto quit ("if you do not pick up the hat, you will havesignified that you no longer wish to work upon the termsand conditions of employment afforded by this compa-ny"). Whatever the rubric, the ball was properly in Hitt'scourt and he chose not to play. Given a legitimatechoice, one which the Respondent was entitled toimpose, Hitt opted to forsake employment. I see no dis-charge, and no violation of the Act, in that.It can be said, of course, that had it not been for theearlier, and protected, portion of the sequence, P'Poolwould not have put Hitt to this choice. There is, howev-er, no way to test that proposition. For all that therecord shows, P'Pool might well have given that samechoice to any employee who angrily flung his hat to theground in P'Pool's presence, regardless of the incitingevent. There is no basis for concluding that the protectedcharacter of the preceding conduct in this instance madea difference in P'Pool's reaction to the hat being thrownon the ground.It would appear that after giving Hitt the "pick-up-the-hat-or-hit-the-road" option, P'Pool relented, as evi-denced by his statement to Brames that if Hitt really left,he was through. I have no idea whether Hitt heard thisor not, but the statement nonetheless indicates a forgiv-ing attitude on P'Pool's part, a willingness to accept Hittback despite the original demand made by him and de-spite the hurling of the hat and despite the refusal to pickup the hat. The General Counsel attempts to turn thisapparent leniency on P'Pool's part to his own advantageby arguing (at one point, anyway) that this final opportu-nity afforded by P'Pool establishes that Hitt was not infact discharged until he finally left the site, and that hewas therefore "discharged for engaging in a strike."It might, on the other hand, be more appropriate tocharacterize P'Pool's attitude as suggesting, "He isthrough, but if he returns, I will give him anotherchance." In any event, even if this limbo in which Hittexisted until he disappeared over the horizon could beconsidered a form of continuing employment, it is hardto see how its termination can be thought of as a "dis-charge for engaging in a strike." For even if it were ac-cepted that Hitt's final disappearance triggered a "dis-charge," it is not easy to conclude that the "discharge"was provoked by Hitt's "engaging in a strike."For one thing, Hitt's own view, as expressed in the de-tailed charge filed by him, was that he had been "fired"before he left the site; if that was so, he would not haveentertained the notion that, by walking away, he was en-gaging in a strike, i.e., an intentional withholding oflabor by a current employee.9For another, and pointing9 At one point in his testimony, Hitt said that after he threw his hatdown, he was walking toward the truck with the intention of gettingContinued336 ASPLUNDH TREE EXPERT CO.to a similar conclusion, there is the testimony of WilliamTuley, a superintendent for SIGECO, who testified thatHitt called him shortly after his termination to say thathe "had quit the job and wanted to know how to get hismoney." Tuley was a credible witness. To the extent thatit may be inferred from this that Hitt had knowingly re-linquished his job instead of being discharged from it, itof course follows that there could have been no concom-itant intention to strike.1°Most importantly, there is the problem of whetherP'Pool reasonably would have understood the departureof Hitt as a "strike." The law is clear that one require-ment of a case such as this is proof that the employerwas aware of the protected nature of the activity whenhe discharged the employee. E.g., Air Surrey Corp. v.NLRB, supra, 601 F.2d at 257. When an employee angri-ly walks off the job, as Hitt did here, divining his pur-pose is not so easy for the employer: is the employeestriking (withholding labor) or is he quitting? While amass departure might more readily connote a strike, awalkout by a single employee seems more ambiguous.Obviously, his leaving could be one thing or the other;the fact here that Hitt stopped at the truck to pick up hispersonal possessions perhaps suggests a quit, not a strike.Moreover, and more meaningfully, since Hitt purposeful-ly strode off in seeming response to P'Pool's clear orderto pick up the hat or leave, it might reasonably haveseemed to P'Pool that Hitt was simply choosing not tocomply with a lawful order but was, rather, electing togive up his job."some equipment ready to do the next job" when P'Pool told him to "hitthe road," which he did.l0 The General Counsel argues, with some force, that Hitt might havereferred to "quit" rather than "discharge" in speaking to Tuley for vari-ous tactical reasons without really intending to commit himself to thecharacterization. That could well be so.The foregoing considerations lead me to conclude thatthere was no reason for P'Pool to believe on June 16, orany time thereafter, that Hitt was engaging in a strikewhen he strode off on June 16. lFurthermore, for the reasons given above, I concludethat the Respondent did not violate the Act as alleged inthe complaint.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The evidence does not establish by a preponderancethereof that the Respondent has violated the Act as al-leged in the complaint.On the basis of the foregoing findings of fact and con-clusions of law, I recommend the following 2ORDERThe complaint herein is dismissed in its entirety.I The Board has held that, when a single employee walks off in ap-parent continuation of a concerted protest, that action is "protected be-cause it involve[s] a group concern," Ontario Knife Ca, 247 NLRB 1288,1289 (1980). On review, the Court of Appeals for the Second Circuitdisagreed, holding that the walkout was not an extension of or automati-cally covered by the mantle of the prior concerted activity, and thatthere was nothing to show that the other employee previously involvedin the protest agreed with or approved of the walkout: "While Cobadowas doubtless speaking for Swift in the initial protest ...she was notdoing so in the act that led to her discharge." 637 F.2d 840, 845-846. Thefacts of that case make the Board's holding inapposite to this casue; therethe employee was expressly "discharged for breaking Respondent's ruleconcerning leaving the plant without permission," 247 NLRB at 1288."s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-pos.337